DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.    	The following is a non-final Office action in response to Applicant’s submission received on 12/30/2020.
3.    	Claims 1-3 are currently pending and have been examined.

Foreign Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Oath/Declaration
5.	The applicant's oath/declaration filed on 12/30/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 12/30/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Examiner Note

The instant Application is also a continuation of U.S. Patent No. 10,912,029 B2, after reviewing the claims of the patent case, the examiner has concluded that a double patenting rejection cannot be reasonably made because the claimed subject matter is different. However, a double patenting rejection has been made with parent patent case US 10, 924,994 B2.
Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US 10,924,994 B2 in view of Marinier et al. (US 20100322173 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-10 of US 10,924,994 B2 disclose most elements of the independent claims of the instant application as well as additional subject matter as addressed in the table below.
US Application 15/870,279
US Patent 10,924,994 B2
Independent claim 1.  A user equipment in a radio communication system in which the user equipment and a radio base station is configured to communicate using a plurality of component carriers (CCs) each having a different frequency, the user equipment comprising: 
a first processor, comprising hardware, configured to divide the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset; 
a second processor, comprising hardware, configured to independently control a drx-InactivityTimer of the component carriers (CCs) included in the first Subset and a drx-InactivityTimer of the component carriers (CCs) included in the second Subset; and, 
a third processor, comprising hardware, configured to independently control a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset, 
wherein the first processor divides the component carriers (CCs) into each of the Subsets according to a difference in a type of service provided to each of the component carriers (CCs)or a difference in a frequency band to which each of the component carriers (CCs) belongs.
 
Independent claim 3.  A radio terminal capable of communicating with a radio base station by using a plurality of component carriers (CCs) each having a different frequency, comprising: 

a first processor, comprising hardware, configured to control a timing for monitoring a predetermined channel among all of the CCs each having the different frequency, which are assigned to the radio terminal; 
a second processor, comprising hardware, configured: to activate a hybrid automatic repeat request (HARQ) round trip time (RTT) Timer and a drx-RetransmissionTimer for each of the CCs each having the different frequency, and if, in any of the CCs each having the different frequency, the predetermined channel indicates a new transmission, to start or re-start a drx-InactivityTimer, and when the drx-InactivityTimer expires, to start or re-start a drxShortCycleTimer; and 
a third processor, comprising hardware, configured to use LongDRX cycle on all of the CCs each having the different frequency when the drxShortCycleTimer expires.

Independent claim 2.  A method of a user equipment in a radio communication system in which the user equipment and a radio base station is configured to communicate using a plurality of component carriers (CCs) each having a different frequency, the method comprising: 
dividing the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset;
independently controlling a drx-InactivityTimer of the component carriers (CCs) included in the first Subset and a drx-InactivityTimer of the component carriers (CCs) included in the second Subset; and, 
independently controlling a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset,
wherein the component carriers (CCs) are divided into the first subset or the second subset according to a difference in a frequency band to which each of component carriers (CCs) belongs or a difference in a type of service provided to each of the component carriers (CCs).

Independent claim 7.  A radio communication method for a radio terminal capable of communicating with a radio base station by using a plurality of component carriers (CCs) each having a different frequency, comprising:

controlling a timing for a predetermined channel among all of CCs each having the different frequency which are assigned to the radio terminal; 
activating a hybrid automatic repeat request (HARD) round trip time (RTT) Timer and a drx-RetransmissionTimer for each of the CCs each having the different frequency, and if, in any of the CCs each having the different frequency, the predetermined channel indicates a new transmission, starting or re-starting a drx-InactivityTimer, and 

when the drx-InactivityTimer expires, starting or re-starting a drxShortCycleTimer; and use LongDRX cycle on all of the CCs each having the different frequency when the drxShortCycleTimer expires.
 
Independent claim 3.  A method of a radio base station in a radio communication system in which a user equipment and the radio base station is configured to communicate using a plurality of component carriers (CCs) each having a different frequency, the method comprising: 
dividing the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset;
independently controlling a drx-InactivityTimer of the component carriers (CCs) included in the first Subset and a drx-InactivityTimer of the component carriers (CCs) included in the second Subset; and, 
independently controlling a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset,
wherein the component carriers (CCs) are divided into the first subset or the second subset according to a difference in a frequency band to which each of component carriers (CCs) belongs or a difference in a type of service provided to each of the component carriers (CCs).
Independent claim 9.  A radio communication method for a radio base station capable of communicating with a radio terminal by using a plurality of component carriers (CCs) each having a different frequency, comprising: 
synchronizing a timing for a predetermined channel is monitored by the radio terminal that controls a timing for monitoring a predetermined channel in the radio terminal among all of the CCs each having the different frequency which are assigned to the radio terminal; 
activates a hybrid automatic repeat request (HARQ) round trip time (RTT) Timer and a drx-RetransmissionTimer for each of the CCs each having the different frequency, and if, in any of the CCs each having the different frequency, the predetermined indicates a new transmission receives a predetermined signal, starts or re-starts a drx-InactivityTimer, and when the drx-InactivityTimer expires, starts or re-starts a drxShortCycleTimer, and use LongDRX cycle on all of the CCs each having the different frequency when the drxShortCycleTimer expires; and communicating with the radio terminal.


Regarding claims 1-3 of the instant application, claims 1-10 of US 10,924,994 B2 discloses all the subject matter of independent claims 1-3 with the exception of “dividing the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset; wherein the component carriers (CCs) are divided into the first subset or the second subset according to a difference in a frequency band to which each of component carriers (CCs) belongs or a difference in a type of service provided to each of the component carriers (CCs).
In a similar field of endeavor, Marinier discloses dividing the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset (Marinier, para. 8, 83: the processor 145 in the WTRU 105 operates in a DRX mode employing carrier aggregation, receives DL transmissions or transmits UL transmissions, during an active time, on a plurality of CCs divided into a first subset of the CCs and a second subset of the CCs); dividing the component carriers (CCs) into each of the Subsets according to a difference in a type of service provided to each of the component carriers (CCs) or a difference in a frequency band to which each of the component carriers (CCs) belongs (Marinier, para. 83: the plurality of CCs may be divided into a first subset of the CCs which are configured for PDCCH reception and a second subset of the CCs which are not configured for PDCCH reception).
It would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of US Patent 10,924,994 B2 with the teaching of Marinier et al. (US 2010/0322173 A1) to include the above features into the cited US Patent such as dividing the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset and dividing the component carriers (CCs) into each of the Subsets according to a difference in a type of service provided to each of the component carriers (CCs) or a difference in a frequency band to which each of the component carriers (CCs) belongs. The motivation for doing so would have been to allowing flexibility in the configuration of control channels and thus maximizing capacity and which allows the transmission of all PDCCHs from a single CC.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier et al. (US 2010/0322173 A1) in view of Wang et al. (US 2009/0232054 A1).

Regarding claim 1, Marinier discloses a user equipment in a radio communication system in which the user equipment and a radio base station is configured to communicate using a plurality of component carriers (CCs) each having a different frequency, the user equipment comprising: 
a first processor, comprising hardware, configured to divide the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset (Marinier, para. 8, 83: the processor 145 in the WTRU 105 operates in a DRX mode employing carrier aggregation, receives DL transmissions or transmits UL transmissions, during an active time, on a plurality of CCs divided into a first subset of the CCs and a second subset of the CCs); 
a second processor, comprising hardware, configured to independently control a drx-InactivityTimer of the component carriers (CCs) included in the first Subset (Marinier, para. 18, 28, 41, 55: DRX inactivity timer for a DL CC: Specifies the number of consecutive subframes during which the PDSCH of this CC, as well as the PDCCH of at least one other DL CC providing a DL assignment for this CC, may be monitored after this timer is triggered) and a drx-InactivityTimer of the component carriers (CCs) included in the second Subset (Marinier, para. 18, 28, 42, 56: DRX inactivity timer for a UL CC: Specifies the number of consecutive subframes during which the PDCCH of at least one DL CC providing a UL grant for this CC may be monitored after this timer is triggered);
wherein the first processor divides the component carriers (CCs) into each of the Subsets according to a difference in a type of service provided to each of the component carriers (CCs) or a difference in a frequency band to which each of the component carriers (CCs) belongs (Marinier, para. 83: the plurality of CCs may be divided into a first subset of the CCs which are configured for PDCCH reception and a second subset of the CCs which are not configured for PDCCH reception).
Although Marinier discloses long DRX cycle and short DRX cycle (Marinier, para. 48), but Marinier does not appear to explicitly discloses a third processor, comprising hardware, configured to independently control a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset.
In a similar field of endeavor, a third processor, comprising hardware, configured to independently control a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset (Wang, Fig. 5, para. 24, 29, 30, 34, 39: The processor 415 enters the long DRX cycle at 505 if the short DRX cycle is not configured. If the short DRX cycle is configured, the WTRU processor 415 determines if the DRX short cycle timer 412 has expired at 503. If the DRX short cycle timer 412 has not expired, then the processor 415 enters the short DRX cycle at 504. The processor 415 enters the long DRX cycle or starts the DRX short cycle timer 412 at 506 if the DRX short cycle timer 412 has expired at 503. If the DRX short cycle timer option is implemented and it expires in the downlink subframe, then the processor 415 uses the long DRX cycle).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the system of Marinier with the teaching of Wang to include the above features into the system of Marinier such as controlling a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset as taught by Wang. The motivation for doing so would have been to provide two-way transmission services and better communication quality to reduce transmission interruption rates.

Regarding claim 2, Marinier discloses a method of a user equipment in a radio communication system in which the user equipment and a radio base station is configured to communicate using a plurality of component carriers (CCs) each having a different frequency, the method comprising: 
dividing the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset (Marinier, para. 8, 83: the processor 145 in the WTRU 105 operates in a DRX mode employing carrier aggregation, receives DL transmissions or transmits UL transmissions, during an active time, on a plurality of CCs divided into a first subset of the CCs and a second subset of the CCs); 
independently controlling a drx-InactivityTimer of the component carriers (CCs) included in the first Subset (Marinier, para. 18, 28, 41, 55: DRX inactivity timer for a DL CC: Specifies the number of consecutive subframes during which the PDSCH of this CC, as well as the PDCCH of at least one other DL CC providing a DL assignment for this CC, may be monitored after this timer is triggered) and a drx-InactivityTimer of the component carriers (CCs) included in the second Subset (Marinier, para. 18, 28, 42, 56: DRX inactivity timer for a UL CC: Specifies the number of consecutive subframes during which the PDCCH of at least one DL CC providing a UL grant for this CC may be monitored after this timer is triggered);
wherein the component carriers (CCs) are divided into the first subset or the second subset according to a difference in a frequency band to which each of component carriers (CCs) belongs or a difference in a type of service provided to each of the component carriers (CCs) (Marinier, para. 83: the plurality of CCs may be divided into a first subset of the CCs which are configured for PDCCH reception and a second subset of the CCs which are not configured for PDCCH reception).
Although Marinier discloses long DRX cycle and short DRX cycle (Marinier, para. 48), but Marinier does not appear to explicitly discloses independently controlling a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset.
In a similar field of endeavor, a third processor, comprising hardware, configured to independently control a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset (Wang, Fig. 5, para. 24, 29, 30, 34, 39: The processor 415 enters the long DRX cycle at 505 if the short DRX cycle is not configured. If the short DRX cycle is configured, the WTRU processor 415 determines if the DRX short cycle timer 412 has expired at 503. If the DRX short cycle timer 412 has not expired, then the processor 415 enters the short DRX cycle at 504. The processor 415 enters the long DRX cycle or starts the DRX short cycle timer 412 at 506 if the DRX short cycle timer 412 has expired at 503. If the DRX short cycle timer option is implemented and it expires in the downlink subframe, then the processor 415 uses the long DRX cycle).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the system of Marinier with the teaching of Wang to include the above features into the system of Marinier such as controlling a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset as taught by Wang. The motivation for doing so would have been to provide two-way transmission services and better communication quality to reduce transmission interruption rates.

Regarding claim 3, Marinier discloses a method of a radio base station in a radio communication system in which a user equipment and the radio base station is configured to communicate using a plurality of component carriers (CCs) each having a different frequency, the method comprising: 
dividing the component carriers (CCs) assigned to the user equipment into at least a first Subset and a second Subset (Marinier, para. 8, 83: the processor 145 in the WTRU 105 operates in a DRX mode employing carrier aggregation, receives DL transmissions or transmits UL transmissions, during an active time, on a plurality of CCs divided into a first subset of the CCs and a second subset of the CCs); 
independently controlling a drx-InactivityTimer of the component carriers (CCs) included in the first Subset (Marinier, para. 18, 28, 41, 55: DRX inactivity timer for a DL CC: Specifies the number of consecutive subframes during which the PDSCH of this CC, as well as the PDCCH of at least one other DL CC providing a DL assignment for this CC, may be monitored after this timer is triggered) and a drx-InactivityTimer of the component carriers (CCs) included in the second Subset (Marinier, para. 18, 28, 42, 56: DRX inactivity timer for a UL CC: Specifies the number of consecutive subframes during which the PDCCH of at least one DL CC providing a UL grant for this CC may be monitored after this timer is triggered); 
wherein the component carriers (CCs) are divided into the first subset or the second subset according to a difference in a frequency band to which each of component carriers (CCs) belongs or a difference in a type of service provided to each of the component carriers (CCs) (Marinier, para. 83: the plurality of CCs may be divided into a first subset of the CCs which are configured for PDCCH reception and a second subset of the CCs which are not configured for PDCCH reception).
Although Marinier discloses long DRX cycle and short DRX cycle (Marinier, para. 48), but Marinier does not appear to explicitly discloses independently controlling a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset.
In a similar field of endeavor, Wang discloses independently controlling a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset (Wang, Fig. 5, para. 24, 29, 30, 34, 39: The processor 415 enters the long DRX cycle at 505 if the short DRX cycle is not configured. If the short DRX cycle is configured, the WTRU processor 415 determines if the DRX short cycle timer 412 has expired at 503. If the DRX short cycle timer 412 has not expired, then the processor 415 enters the short DRX cycle at 504. The processor 415 enters the long DRX cycle or starts the DRX short cycle timer 412 at 506 if the DRX short cycle timer 412 has expired at 503. If the DRX short cycle timer option is implemented and it expires in the downlink subframe, then the processor 415 uses the long DRX cycle).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the system of Marinier with the teaching of Wang to include the above features into the system of Marinier such as controlling a transition to a Long DRX state from a Short DRX state or a transition to the Short DRX state from the Long DRX state in each of the first Subset and the second Subset as taught by Wang. The motivation for doing so would have been to provide two-way transmission services and better communication quality to reduce transmission interruption rates.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Tseng (US 2009/0181670 A1) discloses monitoring a Physical Downlink Control Channel (PDCCH) when an On Duration Timer, a DRX Inactivity Timer or a DRX Retransmission Timer is running; and starting or restating the DRX Inactivity Timer when the PDCCH indicates the UE a new transmission.
b)	Kim et al. (US 2011/0243008 A1) discloses receiving, from a Base Station (BS), UpLink (UL) scheduling information for a UL CC in a deactivated state; determining whether a DownLink (DL) CC associated with the UL CC is activated; and activating the DL CC, when the DL CC is not activated.
c)	LG Electronics (Multi-level DRX Operation in CELL_PCH) discloses whenever DCCH/DTCH or HS-DSCH is received, the UE in CELL_PCH starts an inactivity timer. Then, when the timer is expired, the UE goes back to the long DRX cycle.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466